Name: Decision No 2/96 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, of 16 July 1996 on the determination of the duties applicable to imports into Poland of goods originating in the Community and listed in Annex III to Protocol 3 of the Europe Agreement
 Type: Decision
 Subject Matter: agricultural activity;  tariff policy;  Europe;  European construction;  trade
 Date Published: 1996-08-17

 Avis juridique important|21996D0817(02)Decision No 2/96 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, of 16 July 1996 on the determination of the duties applicable to imports into Poland of goods originating in the Community and listed in Annex III to Protocol 3 of the Europe Agreement Official Journal L 208 , 17/08/1996 P. 0028 - 0030DECISION No 2/96 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part,of 16 July 1996 on the determination of the duties applicable to imports into Poland of goods originating in the Community and listed in Annex III to Protocol 3 of the Europe Agreement (96/495/Euratom, ECSC, EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (1), and in particular to Articles 1 and 4 of Protocol 3 thereof,Whereas, under the provisions of the said Protocol, the Republic of Poland has undertaken to determine both the agricultural part and the non-agricultural part of the levies applied on the import of goods covered by this Protocol, originating in the Community, and to complete the elimination of the non-agricultural component by 1 January 1999,HAS DECIDED AS FOLLOWS:Sole ArticleThe duties applicable on import into the Republic of Poland of processed agricultural products listed in Annex III to Protocol 3 and originating in the Community are set out in the Annex to this Decision.Done at Brussels, 16 July 1996.For the Association CouncilThe PresidentD. SPRING(1) OJ No L 348, 31. 12. 1993, p. 2.ANNEX >TABLE>